Citation Nr: 0534962	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  91-48 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for bilateral temporomandibular joint (TMJ) syndrome 
from July 18, 1989 to September 24, 1998.

2.  Entitlement to a disability evaluation in excess of 20 
percent for bilateral TMJ syndrome from September 24, 1998.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York which, in part, implemented a May 1996 Board decision 
granting service connection for bilateral TMJ syndrome.  

In the July 1997 rating decision, the RO assigned a 10 
percent disability rating for the bilateral TMJ syndrome from 
July 18, 1989.  The veteran perfected an appeal as to the 
disability rating assigned.  In February 2000, the RO 
increased the disability rating to 20 percent effective 
September 24, 1998.  

The Board remanded the case to the RO for further development 
in October 2000 and August 2003.  


FINDINGS OF FACT

1.  For the period from July 18, 1989 to February 16, 1994, 
the veteran's TMJ syndrome did not result in limitation of 
temporomandibular articulation motion to 1/2 inch (12.7 
millimeters (mm)).  

2.  For the period from February 17, 1994 to September 23, 
1998, the veteran's TMJ syndrome was manifested by limitation 
of motion, with additional functional loss due to pain on 
motion, which approximates inter-incisal range of motion 
limited to between 21 to 30 mm.

3.  From September 24, 1998, the veteran's TMJ syndrome does 
not result in inter-incisal movement between 11 to 20 mm.  


CONCLUSIONS OF LAW

1.  For the period July 18, 1989 to February 16, 1994, the 
schedular criteria for a rating in excess of 10 percent for 
bilateral TMJ syndrome have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.150, Diagnostic Code 9905 
(effective prior to February 17, 1994).  

2.  For the period from February 17, 1994 to September 23, 
1998, the schedular criteria for a 20 percent rating for 
bilateral TMJ syndrome have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.150, Diagnostic Code 9905 
(effective from February 17, 1994).

3.  From September 24, 1998, the schedular criteria for a 
rating in excess of 20 percent for bilateral TMJ syndrome 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.150, Diagnostic Code 9905 (effective from February 17, 
1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.



The Veterans Claims Assistance Act (VCAA)

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat.  2096 (2000) [codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the February 2000, April 2002 and November 2004 
Supplemental Statements of the Case (SSOCs) of the pertinent 
laws and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in March 
2004, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter enumerated what the evidence must show in 
order to establish entitlement to increased ratings - namely, 
that the condition has gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the March 
2004 VCAA letter, the RO notified the veteran that VA  was 
responsible for getting "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the March 4, 2004 letter, page 3.  The 
RO also informed the veteran that VA will make reasonable 
efforts to get "Relevant records not held by any Federal 
Agency.  This may include medical records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
this regard, the March 2004 letter advised the veteran to 
give the RO enough information about relevant records so the 
RO could request them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the March 2004 letter 
informed the veteran:  "Please provide us with any 
additional evidence or information you may have pertaining to 
your claim."  See the March 4, 2004 letter, page 1 (emphasis 
as in original).  

The Board therefore finds that the March 2004 letter and the 
February 2000, April 2002, and November 2004 SSOCs properly 
notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claims, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim by 
rating decision in July 1997.  See Pelegrini v. Principi, 
17 Vet. App 412 (2004) (Pelegrini I).  The Board notes, 
however, that this was both a practical and legal 
impossibility because the VCAA was not enacted until November 
2000, so it did not even exist when the RO initially 
adjudicated the claims.  And in Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II), withdrawing its 
decision in Pelegrini I, the Court clarified that in these 
type situations VA does not have to vitiate the initial 
decision and start the whole adjudicatory process anew, as if 
that initial decision was not made.  Rather, VA need only 
ensure the veteran receives or since has received VA content-
complying notice such that he is not prejudiced.  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), indicating 
that timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  In Mayfield, the timing-of-notice error 
was found to be sufficiently remedied and cured by subsequent 
provision of notice by the RO, such that the appellant was 
provided with a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  

In this particular case at hand, the RO readjudicated the 
veteran's claims and sent him an SSOC in November 2004, 
following the VCAA notice compliance action.  The veteran was 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to the VA notice.  In 
correspondence dated in October 2005, the representative 
stated that they had nothing further to submit, and requested 
that the case be sent to the Board for a decision.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board notes that voluminous medical evidence has been 
requested and associated with the claims folder, and the 
veteran has been afforded several VA examinations during the 
appeals period.  There is no indication there currently 
exists any evidence that has a bearing on this case which has 
not been obtained.  The veteran and his representative have 
not identified any outstanding evidence.  As noted above, the 
veteran's representative indicated that there was no more 
evidence to submit.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2005).  Accordingly, the 
Board will proceed to decisions on the merits.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).  Separate diagnostic codes identify the various 
disabilities.

The veteran has appealed the 10 percent disability rating 
initially assigned with the grant of service connection for 
TMJ syndrome in July 1997; the award was effective July 18, 
1989.  In February 2000, the rating was increased to 20 
percent effective September 24, 1998.  Because the veteran 
has appealed the initial rating, the Board must consider the 
applicability of staged ratings covering the time period in 
which his claim and appeal has been pending.  See Fenderson 
v. West, 12 Vet. App. 119, 126-27 (1999).

Specific rating criteria

The veteran's bilateral TMJ syndrome is rated under 
Diagnostic Code 9905 [limitation of motion of the 
temporomandibular articulation].  

The Board observes that, effective February 17, 1994, VA 
revised the criteria for evaluating dental and oral 
conditions.  See 59 Fed. Reg. 2530 (Jan. 18, 1994) (codified 
at 38 C.F.R. § 4.150).  When amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g) (West 2002); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000.  The veteran was 
advised of these changes in law in an August 1998 SSOC.  

Under the former schedular criteria, any definite limitation 
of motion of the TMJ interfering with mastication or speech 
warranted a 10 percent rating.  A 20 percent rating was 
assigned when TMJ motion was limited to 1/2 inch (12.7 mm.) and 
a 40 percent rating was assigned when TMJ motion was limited 
to 1/4 inch (6.3 mm.).  38 C.F.R. § 4.150, Diagnostic Code 9905 
(effective prior to February 17, 1994).  

Under the revised schedular criteria, a 10 percent rating is 
assigned for range of lateral excursion from 0 to 4 mm, or 
for inter-incisal range of motion from 31 to 40 mm.  A 20 
percent rating is assigned for inter-incisal range of motion 
from 21 to 30 mm.  A 30 percent rating is assigned for inter-
incisal range of motion from 11 to 20 mm.  A 40 percent 
rating is assigned for inter-incisal range of motion from 0 
to 10 mm.  The note to Diagnostic Code 9905 provides that 
ratings for limited interincisal movement shall not be 
combined with ratings for limited lateral excursion.  38 
C.F.R. § 4.150, Diagnostic Code 9905 (effective from February 
17, 1994).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Analysis

A.  Higher than 10 percent from July 18, 1989 to September 
24, 1998.

Prior to the schedular change, in order to receive a 20 
percent rating for TMJ syndrome, there had to be limitation 
of motion of the temporomandibular articulation so that the 
maximum opening was to 1/2 inch (12.7 mm).  VA examination in 
January 1991 revealed that the veteran had a maximum jaw 
opening of 45 mm, although he reported pain at 30 mm.  VA 
examination in July 1996 revealed a maximum jaw opening of 40 
mm.  Upon review, the Board finds that a 20 percent rating 
under the old schedular criteria is not warranted.  It is 
clear from this evidence that motion of the TMJ was not 
limited to 1/2 inch (12.7 mm).  Even when taking into 
consideration the veteran's report of pain, he was still able 
to open his jaw to 30 mm.  See 38 C.F.R. § 4.40, 4.45; see 
also DeLuca, supra. 

Under the new criteria, in order to receive a 20 percent 
rating, there must be limitation of motion of the TMJ so that 
the inter-incisal range is between 21 and 30 mm.  Here, 
mechanical application of the rating criteria would not 
result in a 20 percent rating.  That is, the January 1991 and 
July 1996 VA examinations showed that maximum jaw opening was 
to 45 mm and 40 mm, respectively.  This is obviously more 
than the minimum 30 mm required for a 20 percent rating.  
However, the 1991 examination indicated that the veteran had 
pain at 30 mm.  Although the examination noted a maximum 
opening of 45 mm, taking into consideration 38 C.F.R. § 4.40, 
4.45 and DeLuca, the Board concludes that the disability 
approximates inter-incisal range of motion limited to between 
21 to 30 mm.  Thus, a 20 percent rating is warranted for the 
veteran's TMJ syndrome under the new criteria.  38 C.F.R. § 
4.150, Diagnostic Code 9905 (effective from February 17, 
1994).  A rating in excess of 20 percent would require inter-
incisal range of motion limited to between 11 to 20 mm, which 
has not been shown by or approximated by the competent 
medical evidence of record.  

As previously noted, the retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change, or February 17, 1994.  
Therefore, the 20 percent rating is warranted under the 
revised regulation from February 17, 1994.

B.  Higher than 20 percent from September 24, 1998.

After the schedular change, in order to receive a 30 percent 
rating for TMJ syndrome, there had to be inter-incisal range 
from 11 to 20 mm.  VA examination in September 1998 revealed 
that the veteran's opening ability was markedly reduced and 
that he experienced severe pain beyond 22 mm.  The July 2001 
VA examination revealed that inter-incisal motion was to 40 
mm.  While acknowledging the 2001 examiner's statement that 
there would be additional functional loss during flare-ups, 
the Board finds that even considering DeLuca factors, these 
range of motion values do not support the assignment of a 
rating in excess of 20 percent rating under the former rating 
criteria.  Even assuming the worst case scenerio, that the 
veteran's inter-incisal range is permanently limited to 22 
mm, this is more than three times that needed for a 30 
percent rating.  

For these reasons, the preponderance of the evidence is 
against a rating in excess of 20 percent for bilateral TMJ 
syndrome from September 24, 1998.  


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for bilateral TMJ syndrome from July 18, 1989 to 
February 16, 1994, is denied. 

Entitlement to a 20 percent rating for bilateral TMJ syndrome 
from February 17, 1994 to September 23, 1998, is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  

Entitlement to a disability evaluation in excess of 20 
percent for bilateral TMJ syndrome from September 24, 1998, 
is denied. 



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


